In the United States Court of Federal Claims
                                         No. 22-97T

                                   (E-Filed: June 23, 2022)

                                  NOT FOR PUBLICATION

                                             )
DONNA R. SUPPLEE,                            )
                                             )
                     Plaintiff,              )
                                             )   Motion for Reconsideration;
v.                                           )   RCFC 59(a).
                                             )
THE UNITED STATES,                           )
                                             )
                     Defendant.              )
                                             )

                                          ORDER

       On April 19, 2022, plaintiff filed a motion for reconsideration of this court’s April
5, 2022 order dismissing this case. See ECF No. 14 (motion for reconsideration); ECF
No. 12 (April 5, 2022 order of dismissal). For the following reasons, plaintiff’s motion
for reconsideration is DENIED.

I.     Background

       On January 27, 2022, plaintiff filed her complaint and her motion for leave to
proceed in forma pauperis (IFP). See ECF No. 1 (complaint); ECF No. 2 (IFP motion).
On February 3, 2022, the court entered an order denying plaintiff’s motion for leave to
proceed IFP as incomplete and directing plaintiff “to either PAY the $402.00 in required
fees or SUBMIT the attached IFP application” on or before February 22, 2022. ECF
No. 6 at 1. In the same order, the court warned that if plaintiff failed to comply with the
order, “this action shall be dismissed without prejudice for failure to prosecute” pursuant
to Rule 41 of the Rules of the United States Court of Federal Claims (RCFC). Id. at 1-2.

      On March 9, 2022, defendant filed a motion to dismiss, pursuant to RCFC 41(b).
See ECF No. 8. Therein, defendant requested dismissal of plaintiff’s complaint for non-
compliance with this court’s February 3, 2022 order. See id. at 1. Plaintiff then filed a
notice in which she argued that the court was “unlawfully attempting to charge a fee for
the free exercise of a right.” ECF No. 10 at 1.

        On March 22, 2022, the court issued an order in which it outlined the plaintiff’s
continued failure to comply with the court’s fee requirements, or in the alternative the
requirements for proceeding pro se. See ECF No. 9. The court also allowed plaintiff one
final opportunity to either pay the filing fee or file a complete IFP application, “[o]n or
before April 1, 2022.” Id. at 2. The court advised plaintiff, for a second time, that “[i]f
plaintiff fails to meet this deadline, this case will be dismissed with prejudice for failure
to prosecute, pursuant to RCFC 41.” Id. As of April 5, 2022, the court had not received
plaintiff’s fee payment or her completed IFP application. See ECF No. 12 at 2.
Therefore, the court dismissed the case for failure to prosecute. See id.

       Plaintiff now seeks reconsideration of that order. See ECF No. 14.

II.    Legal Standards

       Rule 59(a) governs motions for reconsideration, and provides that rehearing or
reconsideration may be granted:

       (A) for any reason for which a new trial has heretofore been granted in an
       action at law in federal court; (B) for any reason for which a rehearing has
       heretofore been granted in a suit in equity in federal court; or (C) upon the
       showing of satisfactory evidence, cumulative or otherwise, that any fraud,
       wrong, or injustice has been done to the United States.

RCFC 59(a)(1).

        The court, “in its discretion, ‘may grant a motion for reconsideration when there
has been an intervening change in the controlling law, newly discovered evidence, or a
need to correct clear factual or legal error or prevent manifest injustice.’” Biery v. United
States, 818 F.3d 704, 711 (Fed. Cir. 2016) (quoting Young v. United States, 94 Fed. Cl.
671, 674 (2010)). Motions for reconsideration must be supported “‘by a showing of
extraordinary circumstances which justify relief.’” Caldwell v. United States, 391 F.3d
1226, 1235 (Fed. Cir. 2004) (quoting Fru-Con Constr. Corp. v. United States, 44 Fed. Cl.
298, 300 (1999), aff’d, 250 F.3d 762 (Fed. Cir. 2000)). Such a motion, however, “‘may
not be used to relitigate old matters, or to raise arguments or present evidence that could
have been raised prior to the entry of judgment.’” Exxon Shipping Co. v. Baker, 554
U.S. 471, 485 n.5 (2008) (quoting 11 C. Wright & A. Miller, Federal Practice and
Procedure § 2810.1 (2d ed. 1995)). In addition, “a motion for reconsideration is not
intended . . . to give an ‘unhappy litigant an additional chance to sway’ the court.”

                                              2
Matthews v. United States, 73 Fed. Cl. 524, 525 (2006) (quoting Froudi v. United States,
22 Cl. Ct. 290, 300 (1991)).

III.   Analysis

        In her motion, plaintiff seeks reconsideration of this court’s order of dismissal on
the basis that she “wishes to prosecute this case, but unfortunately, cannot afford the
filing fee.” ECF No. 14 at 1. According to plaintiff, the court’s decision to dismiss this
case “because [p]laintiff cannot afford the filing fee is a denial of due process.” Id.
(citing Boddie v. Connecticut, 401 U.S. 371 (1971)). Plaintiff attaches to her motion a
copy of a 2016 order issued by another judge of this court granting plaintiff’s late
husband IFP status in a different case. See id. at 2. Plaintiff contends that she “is, and
has always been, a housewife,” and therefore, “[s]ince the family breadwinner was
previously granted IFP status, the [p]lainiff must likewise be granted IFP status.” Id. at 1.

        The merits of plaintiff’s argument notwithstanding, plaintiff fails to acknowledge
that this court offered her multiple opportunities to pay the filing fee or complete her IFP
application in this case. See ECF No. 6 at 1; ECF No. 9 at 2. Likewise, plaintiff provides
no explanation for her failure to comply with the deadlines set by the court, despite the
court’s clear and repeated warnings that such failure would result in the dismissal of her
case. See generally ECF No. 14.

        In addition to eliding the opportunities previously provided by the court to pay the
filing fee or complete her IFP application, plaintiff does not allege in her motion that
there has been a change in controlling law, newly discovered evidence, or that there is a
need to correct a legal or factual error. Biery, 818 F.3d at 711. Nor has plaintiff alleged
any circumstances that could fairly be understood as extraordinary. Caldwell, 391 F.3d at
1235. As such, plaintiff has failed to make a legally sufficient showing to justify
reconsideration of this court’s April 5, 2022 order of dismissal, ECF No. 12.

IV.    Conclusion

      Accordingly, for the foregoing reasons, plaintiff’s motion for reconsideration, ECF
No. 14, is DENIED.

       IT IS SO ORDERED.

                                          s/Patricia E. Campbell-Smith
                                          PATRICIA E. CAMPBELL-SMITH
                                          Judge



                                             3